Citation Nr: 0810940	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  04-28 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for ichthyosis 
vulgaris, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from July 1951 
to May 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

In January 2008, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an increased evaluation for his service-
connected skin disorder, currently evaluated under Diagnostic 
Code (DC) 7824.  At his hearing before the undersigned in 
January 2008, he reported that his condition has worsened and 
that he has to take medication.  It was also contended that 
he has exacerbating episodes longer than six weeks at a time 
within a 12-month period.  

The record reflects that the veteran was last examined by VA 
in May 2003.  A review of that examination, which is now 
almost five years old, shows that it is inadequate for rating 
purposes, as it does not address the criteria which a 
pertinent to the veteran's skin disorder.  The veteran has 
stated that his condition flares up most often in the winter, 
and spreads from his face to his legs.  He has referred to 
having to take medication.  (See, e.g. his January 2004 
notice of disagreement).  He has complaints of dryness and 
bleeding of the skin.   A VA outpatient treatment record of 
January 2004 showed extensive scaling of the entire body with 
appearance of icthymatous lesions.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).  Under these 
circumstances, a remand to have the veteran examined is in 
order.  38 U.S.C.A. § 5103 (West 2002).  This examination is 
needed, also since skin conditions by their very nature tend 
to have active versus inactive stages.  See Ardison v. Brown, 
6 Vet. App. 405, 408 (1994) (indicating that, to the extent 
possible, VA should schedule an examination for a condition 
that has cyclical manifestations during an active stage of 
the disease to best determine its severity).  See, too, 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VA O.G.C. Prec. Op. No. 11-95 (1995).  

The veteran has reported receiving ongoing treatment for his 
skin at VA.  It does not appear that his complete treatment 
records have been obtained.  This should be accomplished on 
remand.

Finally, since notice that complies with Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) has not been provided, such 
notice should be sent to the veteran.  

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2007).  


Accordingly, the case is REMANDED for the following action:

1.  Send the veteran notice that includes 
an explanation as to the information and 
evidence needed for an increased rating 
claim, as outlined in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  Make arrangements to obtain the 
veteran's complete treatment records for 
his skin from the Bay Pines, Gainesville, 
and/or Tallahassee VA treatment 
facilities, dated since April 2002.

3.  Thereafter, schedule the veteran for 
a VA examination of his skin, during his 
active phase if possible.  The claims 
file must be made available to and 
reviewed by the examiner.  Any indicated 
tests should be accomplished.  

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected 
ichthyosis vulgaris.  Photographs of the 
affected areas should be included with 
the examination report.  

The examiner should note if there is 
either generalized cutaneous involvement 
or systemic manifestations, and 
intermittent systemic medication, such as 
immunosuppressive retinoids required for 
a total duration of six weeks or more, 
but not constantly, during the past 12 
month period.  

Complete rationale must be provided for 
all conclusions drawn.  

4.  Finally, readjudciate the veteran's 
claim.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


